ORDER
PER CURIAM.
Jervell Stanciel (hereinafter, “Movant”) was convicted of one count of first degree murder, Section 565.020 RSMo (1994), three counts first degree felony assault, Section 565.050 RSMo (1994), and four counts of armed criminal action, Section 571.015 RSMo (1994). Movant was sentenced to an aggregate term of life imprisonment without the possibility of probation or parole. This Court affirmed his conviction. State v. Stanciel, 998 S.W.2d 76 (Mo.App. E.D.1999).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that he received ineffective assistance of counsel in that his trial attorney faded to investigate prior “incidents” between the victims and Mov-ant which led Movant to invoke his right to remain silent and failed to object twice during the prosecutor’s closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the motions court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memoran*745dum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).